Dismissed and Memorandum Opinion filed May 15, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-12-00141-CV
                                     ____________

                          DOMINIQUE POWERS, Appellant

                                             V.

                     CLEME MANOR APARTMENTS, Appellee


                   On Appeal from County Civil Court at Law No. 1
                                Harris County, Texas
                          Trial Court Cause No. 1007211


                      MEMORANDUM                      OPINION

       This appeal is from a judgment signed February 6, 2012. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.

       On April 13, 2012, notification was transmitted to all parties of the court’s intention
to dismiss the appeal for want of prosecution unless, within fifteen days, appellant paid or
made arrangements to pay for the record and provided this court with proof of payment.
See Tex. R. App. P. 37.3(b).
      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.




                                            2